DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 6 (and 14), the claim is a method performed at the base station (and BS apparatus claim), where the base station receives a SR from a UE, initiates a RA procedure when the SR is unavailable and the RA procedure is terminated based on whether an active UL BWP or DL BWP is switched at initiation of the ongoing RA procedure.  It is not explained that the BS is able to perform these steps (except for receiving the SR from the UE).  Para [0053] from the publication states: if “the mac entity” (Examiner is assuming mac entity in the UE) has no valid PUCCH resource, it will initiate a RA procedure on the Spcell.  This means the UE initiates the RA procedure, not the BS, based on not having PUCCH resources available.  Para [0054] also states random access is initiated based on the SR resource not being available and also states the RA can be terminated.  However the paragraph does not .														  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-8, 11 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3 (and 11), the claim states terminating the ongoing RA procedure and in response to the termination of the ongoing RA procedure, identifying whether the active UL or DL BWP was switched at the initiation of the RA procedure which is unclear in view of independent claim 1 (and 9).  The independent claim states identifying whether an active UL or DL BWP is switched at initiation then switching BWP or terminating the ongoing RA procedure based on the result of the identification.  Therefore the independent claim states first identifying the switch of active BWP then potentially terminating the ongoing RA procedure, however the dependent claim states terminating the RA procedure then identifying if the active BWP was switched.  This is confusing and unclear as to what step comes first: identifying a switch of the BWP or terminating the RA procedure.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al (US 2020/0044723, hereinafter Cirik, claiming the priority date of provisional application 62/714,320) and in view of Chen et al (US 2019/0166529, hereinafter Chen).

Regarding claim 1, Cirik discloses a method of performing communication in a wireless communication system, by a user equipment (UE), comprising: identifying whether an active uplink bandwidth part (UL BWP) or an active downlink bandwidth part (DL BWP) is switched at an initiation of the ongoing RA procedure (upon initiation of a RA procedure, the UE can switch the active UL BWP (or DL BWP) to the initial uplink BWP (or DL BWP), Para [0257]); and performing an operation of switching the active UL BWP or the active DL BWP to an initiation BWP (UE can switch the BWP and perform the RA procedure, Para [0257]) or an operation of terminating the ongoing RA procedure based on a result of the identification (UE can also stop the ongoing RA procedure as well, Para [0261].  See Para [0262, 265] from the provisional application); 				but does not disclose explicitly identifying an ongoing random access (RA) procedure triggered for a pending scheduling request (SR) transmission.  Chen discloses UE can initiate an RA procedure for a pending SR, Para [0057], while the UE is performing the RA procedure, it is considered an on-going RA procedure, Para [0004].  It would have been obvious to one of 
Regarding claims 2 and 10, Cirik discloses the method/UE of claim 1/9, wherein the performing of the operation comprises: switching the active UL BWP to an initiation UL BWP when the active UL BWP is being switched at the initiation of the ongoing RA procedure; and switching the active DL BWP to an initiation DL BWP when the active DL BWP is being switched at the initiation of the ongoing RA procedure (upon initiation of a RA procedure, the UE can switch the active UL BWP (or DL BWP) to the initial uplink BWP (or DL BWP), Para [0257]).
Regarding claims 3 and 11, Cirik discloses the method/UE of claim 2/10, further comprising: terminating the ongoing RA procedure (UE can also stop the ongoing RA procedure as well, Para [0261]), and wherein, in response to the termination of the ongoing RA procedure, identifying whether the active UL BWP or the active DL BWP is switched at the initiation of the ongoing RA procedure (upon initiation of a RA procedure, the UE can switch the active UL BWP (or DL BWP) to the initial uplink BWP (or DL BWP), Para [0257]).
Regarding claims 4 and 12, Cirik discloses the method/UE of claim 1/9, wherein the performing of the operation comprises: terminating the ongoing RA procedure when the active UL BWP is being switched at the initiation of the ongoing RA procedure or when the active DL BWP is being switched at the initiation of the ongoing RA procedure (UE can also stop the ongoing RA procedure as well, Para [0261]).
Regarding claims 5, 8, 13 and 16, Cirik discloses the method/UE/BS of claim 1/6/9/14, wherein the RA procedure is performed on a special cell (SpCell) (the serving cell can be a SpCell, Para [0255]). 
Regarding claim 6, Cirik discloses a method of performing communication in a wireless communication system, by a base station, comprising:, wherein the RA procedure for the UE is terminated based on whether an active uplink bandwidth part (UL BWP) or an active downlink bandwidth part (DL BWP) is switched at an initiation of the ongoing RA procedure (UE can switch the BWP and perform the RA procedure, Para [0257] and UE can also stop the ongoing RA procedure as well, Para [0261].  See Para [0262, 265] from the provisional application); but does not disclose receiving a scheduling request (SR) from a user equipment (UE); and initiating a random access (RA) procedure when the SR being unavailable.  Chen discloses the UE can initiate a RA procedure and cancel pending SR if there is no valid PUCCH resource for configured SR, Para [0057].
Regarding claims 7 and 15, Cirik discloses the method/BS of claim 6/14, wherein the RA procedure for the UE is terminated when the active UL BWP is being switched at the initiation of the ongoing RA procedure or when the active DL BWP is being switched at the initiation of the ongoing RA procedure (UE can switch the BWP and perform the RA procedure, Para [0257] and UE can also stop the ongoing RA procedure as well, Para [0261].  See Para [0262, 265] from the provisional application). 	
Regarding claim 9, Cirik discloses a user equipment (UE, Fig. 3) of performing communication in a wireless communication system, the UE comprising: a transceiver (communication interface, Fig. 3); and a processor (processor, Fig. 3) coupled with the transceiver and configured to: identify whether an active uplink bandwidth part (UL BWP) or an active downlink bandwidth part (DL BWP) is switched at an initiation of the ongoing RA procedure (upon initiation of a RA procedure, the UE can switch the active UL BWP (or DL BWP) to the initial uplink BWP (or DL BWP), Para [0257]), and perform an operation of switching the active UL BWP or the active DL BWP to an initiation BWP (UE can switch the BWP and perform the RA procedure, Para [0257]) or an operation of terminating the ongoing RA procedure based on a result of the identification (UE can also stop the ongoing RA procedure as well, Para [0261].  See Para [0262, 265] from the provisional application); 											but does not disclose explicitly identifying an ongoing random access (RA) procedure triggered for a pending scheduling request (SR) transmission.  Chen discloses UE can initiate an RA procedure for a pending SR, Para [0057], while the UE is performing the RA procedure, it is considered an on-going RA procedure, Para [0004].  
Regarding claim 14, Cirik discloses a base station (Fig. 3) of performing communication in a wireless communication system, the base station, comprising: a transceiver (communication interface, Fig. 3); and a processor (processor, Fig. 3) coupled with the transceiver and configured to: wherein the RA procedure for the UE is terminated based on whether an active uplink bandwidth part (UL BWP) or an active downlink bandwidth part (DL BWP) is switched at an initiation of the ongoing RA procedure (UE can switch the BWP and perform the RA procedure, Para [0257] and UE can also stop the ongoing RA procedure as well, Para [0261].  See Para [0262, 265] from the provisional application); but does not disclose control the transceiver to receive a scheduling request (SR) from a user equipment (UE), and initiate a random access (RA) procedure when the SR is unavailable.  Chen discloses the UE can initiate a RA procedure and cancel pending SR if there is no valid PUCCH resource for configured SR, Para [0057].


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik, in view of Chen and in view of Lee et al (US 2015/0264655, hereinafter Lee).

Regarding claim 17, Cirik discloses the base station of claim 16, but not where the SpCell comprises a primary cell (PCell) of a master cell group (MCG).  Lee discloses Spcell can refer to a Pcell of the MCG, Para [0083].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Lee in order to support dual connectivity with different MAC entities and provide higher throughputs.  
Regarding claim 18, Cirik discloses the base station of claim 16, but not where the SpCell comprises a primary serving cell (PSCell) of a secondary cell group (SCG).  Lee discloses Spcell can refer to a Pcell of the SCG, Para [0083].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461